Citation Nr: 1530810	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  13-35 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen, or official service department records have been submitted to reconsider, the claim of entitlement to service connection for residuals of a head injury.

2.  Whether new and material evidence has been submitted to reopen, or official service department records have been submitted to reconsider, the claim of entitlement to service connection for residuals of a left eye injury.

3.  Whether new and material evidence has been submitted to reopen, or official service department records have been submitted to reconsider, the claim of entitlement to service connection for residuals of a dental injury, claimed as jaw pain with fractures and chipped teeth.  

4.  Entitlement to service connection for a cervical spine disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to May 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Tiger Team in Cleveland, Ohio.  Jurisdiction over the case was subsequently returned to the Regional Office (RO) in Pittsburg, Pennsylvania.

The record before the Board consists of the Veteran's paper claims files and electronic records included in Virtual VA and the Veterans Benefits Management System.


REMAND

In a May 2011 written statement, submitted in connection with his May 2011 notice of disagreement, the Veteran requested that he be scheduled for a hearing before a Decision Review Officer (DRO) with respect to the claims on appeal.  He specifically requested that the RO defer action on his case pending his release from incarceration in October 2011 and requested that the DRO hearing be scheduled soon thereafter.  Following his release, on his December 2013 substantive appeal, the Veteran reiterated his request for a DRO hearing.  To date, he has not been afforded a hearing.  Therefore, a remand is required to schedule the Veteran for a hearing with a DRO.

Accordingly, the case is REMANDED to the RO for the following action:

Schedule the Veteran for a DRO hearing at the RO.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




